DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status of the Rejections pending since the 
Office Action mailed on January 28, 2022

All of the rejections under 35 U.S.C. 112(b) are withdrawn.

All of the double patenting rejections are withdrawn.

All of the rejections under 35 U.S.C. 103 are withdrawn, but have been rewritten below in light of Applicant’s latest Amendment.


Double Patenting

Applicant is advised that should claim 5 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 4, 5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al., “A Disposable Tear Glucose Biosensor – Pat 1: Design and Concept Testing” Journal of Diabetes Science and Technology volume 4, issue 2, March 2010 (“Bishop”) in view of Mingzhi Dai Dissertation, “Synthesis, Characterizations and Applications of Mesoporous Carbon,” Arizona State University, December 2012 (hereafter “Dai”).

Addressing claim 1, Bishop discloses a device configured to detect glucose in tears (see the title), comprising: 
a sensor (Figure 1) having a substrate (A) containing electrodes (note the electrode leads, unlabeled, shown in Figure 1, and see Electrochemical Detection on page 302) and one or more glucose-detection reagents on said electrodes (see Glucose Assay Development on page 302), wherein said one or more reagents comprises GDH and ferricyanide in 1X PBS buffer (see Figure 2C; Glucose Assay Development on page 302, noting therein ”GDH-FAD and potassium ferricyanide”; and Chemicals on page 302, noting therein “All solutions were prepared in phosphate-buffered saline (PBS) at pH 7.4 unless otherwise specified.”);
and 
a detection device operably coupled with said sensor to detect said glucose based on measurement of an electrical parameter when electricity is applied to said electrodes (see Electrochemical Detection on page 302.  The Examiner is construing the CHI 1230A potentiostat as the claimed detection device.).
Bishop, though, does not disclose further including in the sensor “a mesoporous carbon coating on one or more of the electrodes…”
Dai discloses a mesoporous carbon amperometric glucose sensor comprising a mesoporous carbon coating on one or more of the electrodes.  See the chapter 4 title on page Dai 128, and the full paragraph on page 133.   
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a mesoporous carbon coating on one or more of the electrodes as taught by Dai in the sensor of Bishop because
(1) Dai found 

    PNG
    media_image1.png
    642
    701
    media_image1.png
    Greyscale

		(see Dai page 139), and


    PNG
    media_image2.png
    517
    649
    media_image2.png
    Greyscale

	
	(Dai page 147); and

	(2) there is a reasonable of success as the Zensor, which Dai modified with the mesoporous carbon (see again Dai page 133), is very similar in structure and composition to the sensor of Bishop.  To wit, both the Zensor and the sensor of Bishop comprise a working electrode made from screen-printed conductive carbon ink, a counter electrode made from screen-printed conductive carbon ink, an Ag/AgCl reference electrode, and a PBS buffered reagent comprising a glucose selective enzyme and ferricyanide as a redox mediator (see Dai page 133 last paragraph and page 135 last paragraph; in Bishop see Electrochemical Detection and Glucose Assay Development, both of which are on page 302.  

Neither Bishop nor Dai using the device to detect glucose in saliva, although Bishop discloses that the sensor could be used to measure glucose and tears (see the Bishop title and Abstract), and Dai discloses measuring glucose in blood (see Dai page 145, penultimate sentence).  However, since the device of Bishop as modified by Dai is otherwise the same structurally and compositionally to that of claim 1, and since tears, blood, and saliva are all aqueous body fluids, barring a contrary showing, such as unexpected results, the device of Bishop as modified by Dai is presumed to be inherently capable of also being able to be used to detect glucose in saliva.    


Addressing claim 4, for the additional limitation of this claim note the following in Bishop

    PNG
    media_image3.png
    324
    505
    media_image3.png
    Greyscale

See Bishop page 301.


Addressing claim 5, for the additional limitation of this claim again note the following in Bishop Glucose Assay Development on page 302, noting therein ”GDH-FAD and potassium ferricyanide”.


Addressing claim 15, Bishop discloses a device configured to detect glucose in tears (see the title), comprising: 
a sensor (Figure 1) having a substrate (A) containing electrodes (note the electrode leads, unlabeled, shown in Figure 1, and see Electrochemical Detection on page 302) and one or more glucose-detection reagents on said electrodes (see Glucose Assay Development on page 302), wherein said one or more reagents comprises GDH and ferricyanide in 1X PBS buffer (see Figure 2C; Glucose Assay Development on page 302, noting therein ”GDH-FAD and potassium ferricyanide”; and Chemicals on page 302, noting therein “All solutions were prepared in phosphate-buffered saline (PBS) at pH 7.4 unless otherwise specified.”);
and 
a detection device operably coupled with said sensor to detect said glucose based on measurement of an electrical parameter when electricity is applied to said electrodes (see Electrochemical Detection on page 302.  The Examiner is construing the CHI 1230A potentiostat as the claimed detection device.).
	Bishop, though, does not disclose further including in the sensor “a mesoporous carbon coating on one or more of the electrodes…”
Dai discloses a mesoporous carbon amperometric glucose sensor comprising a mesoporous carbon coating on one or more of the electrodes.  See the chapter 4 title on page Dai 128, and the full paragraph on page 133.   
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a mesoporous carbon coating on one or more of the electrodes as taught by Dai in the sensor of Bishop because
(1) Dai found 

    PNG
    media_image1.png
    642
    701
    media_image1.png
    Greyscale

		(see Dai page 139), and


    PNG
    media_image2.png
    517
    649
    media_image2.png
    Greyscale

	
	(Dai page 147); and

	(2) there is a reasonable of success as the Zensor, which Dai modified with the mesoporous carbon (see again Dai page 133), is very similar in structure and composition to the sensor of Bishop.  To wit, both the Zensor and the sensor of Bishop comprise a working electrode made from screen-printed conductive carbon ink, a counter electrode made from screen-printed conductive carbon ink, an Ag/AgCl reference electrode, and a PBS buffered reagent comprising a glucose selective enzyme and ferricyanide as a redox mediator (see Dai page 133 last paragraph and page 135 last paragraph; in Bishop see Electrochemical Detection and Glucose Assay Development, both of which are on page 302.  

Neither Bishop nor Dai using the device to detect glucose in saliva, although Bishop discloses that the sensor could be used to measure glucose and tears (see the Bishop title and Abstract), and Dai discloses measuring glucose in blood (see Dai page 145, penultimate sentence).  However, since the device of Bishop as modified by Dai is otherwise the same structurally and compositionally to that of claim 1, and since tears, blood, and saliva are all aqueous body fluids, barring a contrary showing, such as unexpected results, the device of Bishop as modified by Dai is presumed to be inherently capable of also being able to be used to detect glucose in saliva.    












Addressing claim 16, for the additional limitation of this claim note the following in Bishop

    PNG
    media_image3.png
    324
    505
    media_image3.png
    Greyscale

See Bishop page 301.


Final Rejection

Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/ Primary Examiner, Art Unit 1795                                                                                                                                                                                             May 7, 2022